

115 HR 4554 IH: Medicare Common Access Card Act of 2017
U.S. House of Representatives
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4554IN THE HOUSE OF REPRESENTATIVESDecember 5, 2017Mr. Roskam (for himself, Mr. Blumenauer, Mr. Shimkus, Mrs. Dingell, Mr. Meehan, Mr. Brendan F. Boyle of Pennsylvania, Mr. Costello of Pennsylvania, Mr. Connolly, Mr. Buchanan, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a smart card pilot program to combat fraud, waste, and abuse and to protect
			 beneficiary identity under the Medicare program.
	
 1.Short titleThis Act may be cited as the Medicare Common Access Card Act of 2017. 2.Medicare smart card pilot programPart E of title XVIII of the Social Security Act is amended by inserting after section 1866E the following new section:
			
				1866F.Smart card pilot program
					(a)Implementation
 (1)In generalNot later than 36 months after the date of the enactment of this section, the Secretary shall establish a pilot program (in this section referred to as the pilot program) to demonstrate the feasibility of using smart card technology under this title.
 (2)Smart card technology definedIn this section, the term smart card technology means the following: (A)Beneficiary smart cardA machine readable, fraud- and tamper-resistant card (in this section referred to as a smart card) that includes an embedded integrated circuit chip with a secure micro-controller that enables the verification and secure, electronic authentication of the identity of a Medicare beneficiary at the point of service through a combination of the smart card and a personal identification number known by or associated with such beneficiary.
 (B)Card reader technologyInformation technology that enables a supplier and provider to authenticate the identity of a Medicare beneficiary through presentation of such a smart card and such components, with such authentication to be reflected through the use of a modifier or in another appropriate manner, as determined by the Secretary, in the claims adjudication process.
 (3)Program design elementsThe pilot program shall be conducted for a period of 3 years consistent with the following: (A)Selection of areaIn consultation with the Inspector General of the Department of Health and Human Services, the Secretary shall select at least 3 geographic areas in which the pilot program will operate.
 (B)Selection of supplier and provider typesIn consultation with the Inspector General of the Department of Health and Human Services, the Secretary shall select supplier and provider types that will be required to participate in the pilot program (referred to in this section as participating suppliers and providers). In selecting such supplier and provider types, the Secretary shall—
 (i)take into account the risk of fraud, waste, and abuse (as described in section 1886(j)(2)(B) with respect to the category of provider or supplier) and other factors as determined appropriate by the Secretary; and
 (ii)limit the pilot program to no more than 2,000 suppliers and providers. (C)Supplier and provider hardship exemptionsThe Secretary shall exempt from participation in the pilot program a supplier or provider that either—
 (i)does not have access to card reader technology (as described in paragraph (2)(B)); (ii)does not have sufficient internet access; or
 (iii)has a low volume (as determined by the Secretary) of Medicare claims for which payment is made under this title.
 (D)Beneficiary smart card issuanceThe Secretary shall provide for the issuance of beneficiary smart cards described in paragraph (2)(A) to all Medicare beneficiaries residing in a geographic area in which the pilot program is conducted under subparagraph (A). Information that appears on Medicare cards used outside the pilot program may appear on the face of the beneficiary smart card.
 (E)Information on operation of pilot programThe Secretary shall provide participating suppliers and providers and Medicare beneficiaries who are furnished items and services by such suppliers and providers, with information on the operation of the pilot program, including privacy protections described in subparagraph (H).
							(F)Access to services outside the pilot program
 (i)BeneficiariesMedicare beneficiaries who receive beneficiary smart cards may receive items and services care from suppliers and providers not participating in the pilot program.
 (ii)Suppliers and providersSuppliers and providers not participating in the pilot program may submit claims under this title for items and services furnished without use of smart card technology to Medicare beneficiaries who receive beneficiary smart cards.
 (G)Private sector implementationThe Secretary shall select, by using a competitive procurement, a private sector contractor to implement and operate the pilot program.
 (H)Privacy protectionsThe Secretary shall ensure that the pilot program complies with applicable Federal laws, including regulations, concerning individually identifiable health information, including the Privacy Act of 1974 and regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and such individually identifiable information shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code.
 (I)Mandatory participationSubject to subparagraph (C), in the case of services furnished by a provider or supplier included in a supplier or provider type selected under subparagraph (B) in a geographic area selected under subparagraph (A), payment may only be made under this title for such services during the period of the pilot program if the provider or supplier is participating in the pilot program.
 (4)DefinitionsIn this section: (A)The terms supplier and provider have the meanings given the terms supplier and provider of services in subsections (d) and (u), respectively, of section 1861.
 (B)The term Medicare beneficiary means an individual who is enrolled in the original Medicare fee-for-service program under parts A and B and is not enrolled in an MA plan under part C, an eligible organization under section 1876, or a PACE program under section 1894.
 (C)The term Medicare claim means a claim for an item or service for which payment is made under this title. (b)Reports to Congress (1)In generalThe Secretary shall submit to Congress the following reports:
 (A)Initial design reportNot later than 2 years after the date of the enactment of this section, a report that outlines the plan for implementation of the pilot program.
 (B)Implementation reportAfter implementation of the pilot program, a report on the initial implementation of the pilot program, including parameters for operation of such program.
 (C)Interim performance reportNot later than 2 years after the date the pilot program is implemented, an interim report on the performance of such program.
 (D)Final performance reportNot later than 18 months after the date of the completion of the pilot program, a final report on the performance of such program.
 (2)Contents of certain reportsThe reports under subparagraphs (C) and (D) of paragraph (1) shall include information on the performance of the pilot program in achieving its objectives and such recommendations regarding expanding the duration and scope of such program as the Secretary determines appropriate.
 (c)FundingFor purposes of conducting the pilot program, the Secretary shall provide for the transfer, from the Supplemental Medical Insurance Trust Fund under section 1841, to the Centers for Medicare & Medicaid Program Management Account, of $150,000,000, to be available until expended.
					.
		